DETAILED ACTION
In Applicant’s Response filed 11/3/21, Applicant has amended claim 4. Claims 14-20 have been cancelled. Currently, claims 1-13 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collins (US 4051845).
With respect to claim 1, Collins discloses a drape (drape assembly 30) comprising:

a drape portion comprising a bottom section linking two abutting elongated accordion fold stacks defining a stack width and a stack length (sterile table drape 36 having a bottom portion and two stacks that are accordion folded as shown i.e. in fig 10-12);
wherein the drape portion (36) is disposed centrally along the drape wrapping layer (as shown in figs 8 and 10); and
wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length (as best shown in fig 10).
Collins does not explicitly disclose that the drape is configured to cover “non-planar surfaces of equipment”. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Collins which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, 
With respect to claim 9, Collins discloses the drape as claimed (see rejection of claim 1) and Collins further discloses a first envelope portion wrapped about one of the two abutting elongated accordion fold stacks and a second envelope portion wrapped about another of the two abutting elongated accordion fold stacks to form an envelope folded drape (110a and 110b in fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845).
With respect to claim 1, Arco discloses a drape (drape material 20) comprising:

Arco does not, however, disclose a drape wrapping layer having a wrapping layer length and width wherein the drape portion is disposed centrally along the drape wrapping layer and wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length. 
Collins teaches a folded surgical drape (drape assembly 30) which comprises a drape portion configured with accordion folds (sterile table drape 36; fig 10) to form two abutting elongated accordion fold stacks linked by a bottom section (as shown in fig 10); and then wrapping the sterile drape with a drape wrapping layer to form a wrapped drape (outer cover sheet 32 is folded like an envelope around the drape assembly 30 as shown in figs 2-8 to thereby wrap the drape) wherein the drape wrapping layer (32) has a wrapping layer length and wrapping layer width (inherent physical property of drapes; length and width dimensions of cover sheet 32 are illustrated in fig 6) wherein the drape portion (36) is disposed centrally along the drape wrapping layer (as shown in figs 8 and 10); wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length (as best shown in fig 10).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Arco to include a drape wrapping layer configured as in 
Arco also does not, however, explicitly disclose that the drape is configured to cover “non-planar surfaces of equipment”. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Arco which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, although the drape of Arco is disclosed and shown only in use to cover the body of a patient during a procedure, the unfolded configuration of the drape is interpreted as being equally capable of covering objects such as surgical instruments and equipment. Additionally, the anatomical features of the human body present a non-planar surface which is covered by the drapes as illustrated in the figures in Arco. Thus, the drape would be capable of covering non-planar surfaces of objects such as equipment in the same way that the drape covers the non-planar surfaces of a patient’s body. Thus, for at least these reasons, the intended use of the 
With respect to claim 3, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) and Arco also discloses that the sterile drape is manufactured from polyethylene (col. 5, lines 5-10).
With respect to claims 7-8 and 13, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claims 1 and 12) and Arco  also discloses the use of one or more indicators (cut labels – col. 6, lines 38-39) wherein the indicators provide instructions in how to fold and unfold the sterile drape, which portion is a bottom portion when unfolded, and which portion of the folded drape is configured as a bottom portion disposed on an outer surface of the folded drape (it is inherent that the cut labels indicate to a user how to fold/unfold the drape and with portion is the bottom because once the drape is cut using these labels (i.e. from the loop configuration) the user will have a flat length of drape and be able to see clearly how to unfold the pleated areas and where the bottom is located – as shown in figure 5).
With respect to claim 9, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) and Collins further teaches a first envelope portion wrapped about one of the two abutting elongated accordion fold stacks and a second envelope portion wrapped about another of the two abutting elongated accordion fold stacks to form an envelope folded drape (110a and 110b in fig 4). 
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the device of Arco in view of Collins to provide a first envelope 
With respect to claims 10-12, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 9) and Arco also discloses folding the wrapped drape with one or more book folds to form a folded drape (the loop is folded to reduce it longitudinal dimension along line L-L - col. 6, lines 33-37; i.e. folded along transverse fold line 26 as shown in figure 3; col. 6, lines 61-65) wherein the folded drape comprises anywhere from one to five book folds wherein each of the drape ends are abutting along a central portion of the envelope folded drape to form a partially or semi-folded drape (as shown in figure 6 where there are 4 folds on the right side and 1 fold on the left where the folds are abutting at the center).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845) and further in view of Pereny et al (US 3060932).
With respect to claim 2, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) but does not explicitly teach that the sterile drape is pellucid and the drape wrapping layer is opaque.
Pereny, however, teaches in FIG. 11 a drape having a central transparent portion 41 and additional opaque paper or other sheet material portions 40 and 42, where packaging includes folding the composite drape so that, before rolling into a roll, paper portions 40 and 42 .

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 4051845) in view of Pereny et al (US 3060932).
With respect to claim 2, Collins discloses the drape as claimed (see rejection of claim 1) but does not explicitly teach that the sterile drape is pellucid and the drape wrapping layer is opaque.
Pereny, however, teaches in FIG. 11 a drape having a central transparent portion 41 and additional opaque paper or other sheet material portions 40 and 42, where packaging includes folding the composite drape so that, before rolling into a roll, paper portions 40 and 42 completely overlie the transparent portion 41 of the drape (col 7 lines 52-60). Thus, in Pereny, the drape (41) is transparent while the drape wrapping layer (40/42) is opaque. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape of Collins so the drape is pellucid and the drape wrapping layer is opaque as in Pereny in order to permit viewing of a patient or treatment area through the drape but not permit viewing of the folded and sealed drape through the wrapping layer.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845) and further in view of Salvadori (US 5931303).
With respect to claim 4, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) but does not specifically teach that the drape wrapping layer is a Central Sterile Reprocessing (CSR) wrap. 
Salvadori, however, teaches a drape that is packaged as part of a kit which is wrapped with a CSR wrap to “provide a barrier to gross contamination” (col 1 lines 11-23). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape wrapping layer of the device of Arco in view of Collins a CSR wrap material in order to promote improved sterility of the surgical site.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 4051845) in view of Salvadori (US 5931303).
With respect to claim 4, Collins discloses the drape as claimed (see rejection of claim 1) but does not specifically teach that the drape wrapping layer is a Central Sterile Reprocessing (CSR) wrap. 
Salvadori, however, teaches a drape that is packaged as part of a kit which is wrapped with a CSR wrap to “provide a barrier to gross contamination” (col 1 lines 11-23). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape wrapping layer of the device of Collins a CSR wrap material in order to promote improved sterility of the surgical site.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845) and further in view of Butterworth et al (US 5345946).
With respect to claims 5-6, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) but does not explicitly disclose attachment devices coupled to distal ends of the sterile drape wherein the attachment devices comprise portions of hook and loop fasteners.
Butterworth, however, teaches a drape which includes an attachment layer 26A on the perimeter of sheet 14 and a corresponding receptor layer 36A on a sheet 12 which form a hook and loop fastener system (fig 1A; col 4 line 67 – col 5 line 3; location about the perimeter is interpreted to include placement at distal ends of the drape).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the drape of Arco in view of Collins to include hook and loop attachment devices at the distal ends of the sterile drape as taught by Butterworth in order to assist in the process of enclosing and wrapping the drape to provide a compact package.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 4051845) in view of Butterworth et al (US 5345946).
With respect to claims 5-6, Collins discloses the drape as claimed (see rejection of claim 1) but does not explicitly disclose attachment devices coupled to distal ends 
Butterworth, however, teaches a drape which includes an attachment layer 26A on the perimeter of sheet 14 and a corresponding receptor layer 36A on a sheet 12 which form a hook and loop fastener system (fig 1A; col 4 line 67 – col 5 line 3; location about the perimeter is interpreted to include placement at distal ends of the drape).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the drape of Collins to include hook and loop attachment devices at the distal ends of the sterile drape as taught by Butterworth in order to assist in the process of enclosing and wrapping the drape to provide a compact package.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/3/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claim 4 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-9 have been fully considered but are rendered moot in view of the new grounds of rejection which are presented above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786